—In an action to recover damages for personal injuries, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Suffolk County (Underwood, J.), *407dated January 11, 1999, which granted the defendant’s motion, inter alia, for summary judgment dismissing the complaint, and dismissed the complaint.
Ordered that the order and judgment is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The injured plaintiff, who was 11 years old at the time of the injury, filed a timely notice of claim through his counsel, and appeared with his mother at a hearing pursuant to General Municipal Law § 50-h. However, the infant plaintiff commenced the action against the School District more than three years after the injury occurred.
In light of the decision of the Court of Appeals in Henry v City of New York (94 NY2d 275), we agree with the infant plaintiff that the one year and 90-day Statute of Limitations period prescribed by General Municipal Law § 50-i was tolled due to his infancy (see, CPLR 208). Sullivan, J. P., Luciano, H. Miller and Feuerstein, JJ., concur.